 

Exhibit 10.1

 

[ex10-1_001.jpg] 

   

 



 

[ex10-1_002.jpg] 

   

 



 

[ex10-1_003.jpg]

 



   

 

 

Exhibit A

 

ADDENDUM TO SHAREHOLDERS CONSENT

 

Reference is made to the Shareholders Consent, dated as of November 13, 2019,
among Bigfoot Project Investments Inc., a Nevada corporation (the “Company”),
and Shareholders of the Company identified therein (the “Consent”). Capitalized
terms used herein have the meanings assigned to such terms in the Consent.

 

WHEREAS, the Shareholders, wish to reduce the amount of common stock in the
marketplace through a 100,000:1 reverse stock split in the future at the
appropriate time to create better distribution of the stock in the market and to
increase shareholder value.

 

This Addendum will be attached to and become part of the Agreement and will be
binding upon and inure to the benefit of the Company and each other Shareholder.

 

SHAREHOLDER:

 

Name: Carmine T. Biscardi   Name: Sara Reynolds       Date: December 1, 2019  
Date: December 1, 2019

 

I acknowledge that I have read the foregoing Addendum and the Shareholders
Agreement of the Company, that I know its contents, that I consent thereto and
that I agree to be bound by its terms.

 

IN WITNESS HEREOF, the undersigned has executed this written consent as of the
date first above written.



 

BIGFOOT PROJECT INVESTMENTS, INC

 



By: [image_001.jpg]   Percentage of Shares held: 60%                   By:
[image_002.jpg]   Percentage of Shares held: 2.2%  

 



 

 

 

MINUTES OF MEETING

OF BOARD OF DIRECTORS

OF Bigfoot Project Investments Inc.

 

The meeting of the Board of Directors of the above-named corporation was held
telephonically on December 9, 2019 at 6:00pm Eastern.

 

The following Directors were present, constituting a quorum:

 

Carmine T. Biscardi, Sara Reynolds, TJ Biscardi, and Rocky Slavens

 

The meeting was called to order by Carmine T. Biscardi.

 

This meeting was called to elect a new Board as specified in the special meeting
of the Board of Directors dated November 13, 2019. First order of business is to
elect new officers of the Company, the Board unanimously approved the election
of the following officers all to serve on the Board of Directors:

 

1. Sara Reynolds Corporate Secretary

2. Joseph R. Cellura Chairman & CEO

3. Michael F. Ghiselli Vice Chairman & COO

4. Jospeh J. Frontiere President

4. Alexandra Aizenshtadt BOD

5. Chet Idziszek Independent BOD

 

Per the agreement the standing Board members are tendering their resignations as
part of this meeting business.

 

There being no further business to come before the meeting, upon motion duly
made, seconded and unanimously carried the meeting was adjourned. Date: December
9, 2019

 

Carmine T. Biscardi   Carmine T. Biscardi, Former CEO/Chairman       Carmine T.
Biscardi, Jr.   Carmine T. Biscardi Jr. Former President/Director       Sara
Reynolds   Sara Reynolds, Former Secretary/Treasurer/Director       Rocky
Slavens   Rocky Slavens, Former Director  

 

 

 

 

